ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
IME-ACC, Inc.                                )      ASBCA Nos. 59652, 60681
                                             )
Under Contract No. W912PL-09-C-0016          )

APPEARANCES FOR THE APPELLANT:                      Michael J. Gardner, Esq.
                                                    Erik C. Porcaro, Esq.
                                                     Troutman Sanders LLP
                                                     Virginia Beach, VA

APPEARANCES FOR THE GOVERNMENT:                     Thomas J. Warren, Esq.
                                                     Acting Engineer Chief Trial Attorney
                                                    John F. Bazan, Esq.
                                                     Engineer Trial Attorney
                                                   . U.S. Army Engineer District, Los Angeles

                 OPINION BY ADMINISTRATIVE JUDGE PROUTY

      It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$570,000.00. This amount is inclusive of interest. No further interest shall be paid.

      Dated: 9 January 2018


                                                  J. REID PROUTY
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

 I concur                                         I concur



 RICHAltDSHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of
the Armed Services Board of Contract Appeals in ASBCA Nos. 59652, 60681,
Appeals ofIME-ACC, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2